Case 5:20-cr-00003-LGW-BWC Document 30 Filed 11/10/20 Page 1 of 7



                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By MGarcia at 2:25 pm, Nov 10, 2020
Case 5:20-cr-00003-LGW-BWC Document 30 Filed 11/10/20 Page 2 of 7
Case 5:20-cr-00003-LGW-BWC Document 30 Filed 11/10/20 Page 3 of 7
Case 5:20-cr-00003-LGW-BWC Document 30 Filed 11/10/20 Page 4 of 7
Case 5:20-cr-00003-LGW-BWC Document 30 Filed 11/10/20 Page 5 of 7
Case 5:20-cr-00003-LGW-BWC Document 30 Filed 11/10/20 Page 6 of 7
Case 5:20-cr-00003-LGW-BWC Document 30 Filed 11/10/20 Page 7 of 7
